
	

114 SRES 409 ATS: Recognizing March 2016 as “National Women’s History Month”.
U.S. Senate
2016-03-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		III
		114th CONGRESS
		2d Session
		S. RES. 409
		IN THE SENATE OF THE UNITED STATES
		
			March 17, 2016
			Mrs. Feinstein (for herself, Ms. Murkowski, Ms. Hirono, Ms. Baldwin, Ms. Heitkamp, Ms. Mikulski, Ms. Ayotte, Mrs. Shaheen, Mrs. Boxer, Mrs. Capito, Mrs. Murray, Ms. Cantwell, Mr. Wyden, Mr. Durbin, Mr. Schumer, Ms. Collins, Mr. Reed, Ms. Warren, Ms. Klobuchar, Ms. Stabenow, Mrs. Fischer, Mrs. McCaskill, Mrs. Gillibrand, Mrs. Ernst, Mr. Carper, Mr. Heinrich, Mr. Cardin, and Mr. Brown) submitted the following resolution; which was considered and agreed to
		
		RESOLUTION
		Recognizing March 2016 as National Women’s History Month.
	
	
 Whereas National Women’s History Month recognizes and spreads awareness of the importance of women in the history of the United States;
 Whereas, throughout the history of the United States, whether in the home, at the office, in school, in the courts, or in wartime, women have fought for themselves, their families, and all people of the United States and played an essential role in the history of the United States;
 Whereas, even from the early days of the United States, Abigail Adams urged her husband to Remember the Ladies when representatives met for the Continental Congress in 1776; Whereas women were particularly important in the establishment of early charitable, philanthropic, and cultural institutions in the United States;
 Whereas women led the efforts to secure suffrage and equal opportunity for women and also served in the abolitionist movement, the emancipation movement, labor movements, civil rights movements, and other causes to create a more fair and just society for all people;
 Whereas suffragists wrote, marched, were arrested, went on hunger strikes, and were force-fed in prison but were ultimately successful in achieving the enactment of the 19th Amendment to the Constitution of the United States, which provides, The right of citizens of the United States to vote shall not be denied or abridged by the United States or by any State on account of sex.;
 Whereas women have served and continue to serve as leaders in the forefront of social change efforts;
 Whereas women of every race and background have played and continue to play a critical economic, cultural, and social role in every sphere of the life of the United States, including by constituting a significant portion of the labor force working inside and outside of the home;
 Whereas women now represent approximately 1/4 of the workforce in the fields of science, technology, engineering, and mathematics; Whereas women once were routinely barred from attending medical schools in the United States but now represent 47 percent of medical school students;
 Whereas women previously were turned away from law schools but now represent 47 percent of law school graduates but only 20 percent of law school deans and 27 percent of State and Federal judges;
 Whereas women have served in the United States Armed Forces in volunteer and enlisted positions, with 201,400 active-duty women currently serving and women comprising approximately 10 percent of veterans;
 Whereas more than 9,900,000 women own small businesses in the United States; Whereas women in the United States contribute significantly to the artistic and literary advancements of the United States;
 Whereas the 2016 theme of National Women’s History Month is Working to Form a More Perfect Union: Honoring Women in Public Service and Government; Whereas, in 1932, Hattie Wyatt Caraway of Arkansas was the first woman elected to the United States Senate;
 Whereas Margaret Chase Smith of Maine was the first woman to serve in both houses of Congress; Whereas, in the 114th Congress, 20 women serve as Senators and 84 women serve in the House of Representatives, both of which are records;
 Whereas, in 1980, President Jimmy Carter issued the first proclamation designating March 2 through 8 as National Women’s History Week;
 Whereas, in 1987, a bipartisan group of Senators introduced the first joint resolution to pass Congress designating Women’s History Month;
 Whereas, in 1987, President Ronald Reagan issued the first Women’s History Month proclamation; and Whereas, despite the advancements of women in the United States, much remains to be done to ensure that women realize their full potential as equal members of the society of the United States: Now, therefore, be it
		
	
 That the Senate— (1)designates March 2016 as National Women’s History Month;
 (2)recognizes the celebration of National Women’s History Month as a time to reflect on the many notable contributions that women have made to the United States; and
 (3)urges the people of the United States to observe National Women’s History Month with appropriate programs and activities.
			
